COURT OF APPEALS
EIGHTH DISTRICT OF TEXAS
EL PASO, TEXAS





CAMDEN BUILDERS, INC.,

                            Appellant,

v.


BOARD OF REGENTS OF THE TEXAS
STATE UNIVERSITY SYSTEM AND
SUL ROSS STATE UNIVERSITY,

                            Appellees.

§
 
§
 
§
 
§
 
§
 
 § 


No. 08-09-00082-CV

Appeal from the

394th Judicial District Court

of  Brewster County, Texas 

(TC# 2008-07-B8761-CV) 






M E M O R A N D U M    O P I N I O N

            Pending before the Court is a joint motion to dismiss this appeal pursuant to
Tex.R.App.P. 42.1(a).  The parties represent that they have settled all of the claims and causes of
action pending in the underlying lawsuit and have agreed to dismiss the appeal pursuant to their
agreement.  The motion satisfies the requirements of Rule 42.1(a).
            Having considered the motion, we conclude it should be GRANTED.  We therefore
dismiss the appeal and assess costs against the party incurring the same pursuant to the settlement
agreement.  See Tex.R.App.P. 42.1(d).

June 30, 2010
DAVID WELLINGTON CHEW, Chief Justice

Before Chew, C.J., McClure, and Rivera, JJ.